 



Exhibit 10.24
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (the “Agreement”) is made and entered into
effective this 28th day of March, 2007 (the “Agreement Date”), between Donald J.
Esses (“Employee”) and LSI Logic Corporation (the “Company”), with respect to
the following recitals of fact:
     A. Employee is currently employed as an executive officer of the Company.
     B. The Company and Employee desire to set forth the terms on which Employee
is leaving his employment with the Company.
     NOW THEREFORE, in consideration of the promises and covenants contained in
this Agreement, the parties agree as follows:
     1. Resignation. Employee acknowledges and agrees that, as of April 30,
2007, Employee will have resigned all of his positions with the Company
(including, but not limited to, his status as an executive officer of Company),
and any other positions with other entities that are affiliated with the
Company, other than his position as a Technical Consultant, as described in
Section 2, below. Employee shall execute a letter of resignation in the form
attached hereto as Exhibit “A” concurrent with his execution of this Agreement.
In addition, Employee shall execute any additional documents that may be
necessary or appropriate to effect or to memorialize any resignations from the
Company contemplated by this Agreement.
     2. Change In Status. From and after April 30, 2007, all compensation and
benefits shall cease, except for those specifically listed in this Section 2.
Employee’s position with the Company, including all compensation and eligibility
for benefits (other than post-termination benefits specifically described
herein), shall terminate on the earlier of: (i) March 31, 2008, or
(ii) Employee’s commencement of any other employment, occupation, or consulting
activity such that this activity would include being an employee of a company
and working greater than nineteen (19) hours per week at a single employer (the
“Termination Date”).
     2.1 Position. Employee will remain an employee of the Company until such
time as his employment terminates on the Termination Date. Employee’s job title,
as of the Agreement Date, will be “Technical Consultant.” In this position,
Employee will be required to provide technical consulting to the Company on an
as-needed basis. Employee’s position as Technical Consultant, and any other
position with the Company, will terminate as of the Termination Date. During
Employee’s tenure as a Technical Consultant, Employee shall be paid an
annualized salary of $319,300.00, paid every two weeks, less any and all
statutory withholding and deductions as required by law or as authorized by
Employee.
     2.2 Stock Rights. Employee will not be eligible to receive any further
stock option or restricted stock unit grants after April 30, 2007. However,
existing stock option

1.



--------------------------------------------------------------------------------



 



     and restricted stock unit grants will continue to vest, until the
Termination Date, as described in Section 3, below.
     2.3 Benefit Plans. Employee and Employee’s dependents shall continue to be
covered by the Company’s group benefit plans (e.g., medical, dental, vision
care, and life insurance), at the Company’s expense, except for the
employee-paid portion of such premiums, from April 30, 2007 to and including the
last day of the month in which the Termination Date falls, to the same extent
Employee and Employee’s dependents were covered by said plans as of April 30,
2007. If Employee desires to continue coverage, pursuant to COBRA, after the
Termination Date, Employee may do so at Employee’s own expense. Employee
understands and agrees that he must complete a COBRA application in order to
receive the extension of health benefits beyond the Termination Date.
     2.4 Incentive Bonus Plans and Other Benefits. Employee will no longer be
eligible to participate in any bonus program. Employee will not be entitled to
any other compensation or benefits after April 30, 2007, other than what is
specifically set forth in this Section 2. Employee’s car allowance and vacation
accrual will be terminated effective as of April 30, 2007.
     3. Outstanding Stock Rights. Employee acknowledges that he holds the stock
options and restricted stock units (the “Stock Rights”) set forth on Exhibit “B”
attached hereto and incorporated herein by this reference. Employee acknowledges
and agrees that he has no other options, stock units, or other rights received
from the Company to purchase any stock or securities of the Company or any
affiliate thereof (collectively, the “Issuers”). Employee’s outstanding Stock
Rights will continue to vest through the Termination Date. Any vested stock
options must be exercised within 90 days of the Termination Date. Employee
understands and agrees that all Stock Rights which have not vested on or before
the Termination Date will expire on the Termination Date, and vested stock
options not exercised within 90 days of the Termination Date will expire on the
91st day following the Termination Date. Employee acknowledges and agrees that
he does not enter into this Agreement on the basis of or in reliance in any way
on any representation or assurance of any Issuer or any officer, director,
employee or agent of any Issuer regarding the current or future value of his
Stock Rights or of any stock or securities of any Issuer.
     4. Outplacement Services. The Company will pay up to $10,000 in
outplacement fees directly to a firm of the Employee’s choosing, provided such
firm meets with the reasonable approval of the Company. Employee must initiate
the use of any Company-paid outplacement services no later than August 1, 2007.
     5. Release.
     (a) Employee, for himself, and his heirs, executors, administrators,
assigns, successors, agents, and representatives, hereby irrevocably and
unconditionally releases and forever discharges the Company, and each and all of
its heirs, executors, administrators, successors, assigns, predecessors, owners,
shareholders, agents, representatives, employees,

2.



--------------------------------------------------------------------------------



 



consultants, insurers, officers, directors, attorneys, affiliates, partners, and
corporate parents, subsidiaries, and divisions (referred to herein collectively
as the “Related Entities”) from any and all liabilities, claims, demands,
contracts, debts, obligations and causes of action of every nature, character
and description, past, present, and future, known or unknown, vested or
contingent, ascertained or unascertained, suspected or unsuspected, existing or
claimed to exist, in law, admiralty, or equity, under any theory of the law,
whether common, constitutional, statutory, or otherwise, in any jurisdiction,
foreign or domestic, which Employee now owns or holds, or has at any time
heretofore owned or held, by reason of any matter, cause or thing occurred,
done, omitted or suffered to be done from the beginning of the world to the day
of the Agreement Date, including, without limitation, (i) Employee’s employment
relationship with the Company (or any Related Entity), including employment
through the Termination Date; and (ii) the termination of Employee’s employment
with the Company (or any Related Entity), including Employee’s resignation as an
executive officer of Company.
     (b) Employee acknowledges that the release contained in this Agreement
includes, but is not limited to, a release of all claims Employee may have under
all state, federal and local laws pertaining to discrimination, harassment, the
California Labor Code, family and medical leave laws, wage and hour laws,
disability laws, civil rights laws, as well as laws pertaining to claims of or
for emotional distress, defamation, breach of contract, breach of the covenant
of good faith and fair dealing, as well as equal pay laws and laws pertaining to
wrongful discharge, including, without limitation, the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the California Family Rights Act, and the
California Fair Employment and Housing Act. It is expressly understood by
Employee that among the various rights and claims being waived in this release
are those arising under the Age Discrimination in Employment Act of 1967.
Employee understands that rights or claims under this law that may arise after
the date this Agreement is executed by him are not waived. Employee also
understands that nothing in this Agreement is to be construed to interfere with
Employee’s ability to file a charge with the Equal Employment Opportunity
Commission concerning this Agreement or any conduct released herein, but
Employee acknowledges that by this Agreement he waives any ability to further
collect, directly or indirectly, any monetary or non-monetary award based on any
conduct or omissions against the Company or any of the Related Entities.
     (c) Employee acknowledges that the releases provided in this Agreement
extend to any rights or obligations of Employee or Company under the LSI Logic
Corporation Change of Control Severance Agreement effective December 9, 2003. By
Employee’s execution of this Agreement, Employee hereby agrees that the Change
of Control Severance Agreement is terminated as of April 30, 2007.
     (d) Employee understands and agrees that if, hereafter, Employee discovers
facts different from or in addition to those which Employee now knows or
believes to be true, that the waivers and releases of this Agreement shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery of such fact. Employee further agrees that
Employee fully and forever waives any and all rights and benefits conferred

3.



--------------------------------------------------------------------------------



 



upon Employee by the provisions of Section 1542 of the Civil Code of the State
of California, or any other similar federal, state, or local law, which states
as follows (parentheticals added):
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR (i.e., EMPLOYEE)
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR (i.e., THE COMPANY).”
     (e) The provisions of this Section 5 shall survive the termination or
expiration of this Agreement for any reason.
     6. Confidentiality and Return of Company Property.
     (a) Employee acknowledges, agrees, and warrants that he will continue to
maintain the confidentiality of all confidential and proprietary information of
the Company and third parties, and shall abide by the terms and conditions of
the Employee Invention and Confidential Information Agreement entered into
between Employee and the Company, which is attached hereto as Exhibit “C” and
incorporated herein by this reference.
     (b) Employee represents and warrants that to the best of his knowledge and
belief he has returned to the Company all tangible and intangible property of
the Company in his possession, custody, or control. In addition, notwithstanding
the foregoing representation and warranty, if Employee discovers he has retained
any property of the Company, he shall promptly notify the Company thereof and
take reasonable steps in accordance with the Company’s instructions to return
such property to the Company. The provisions of this Section 6 shall survive the
expiration or termination, for any reason, of this Agreement.
     7. Governing Law. This Agreement is entered into in the State of California
and shall be construed and interpreted in accordance with the laws of the State
of California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of any other jurisdiction.
     8. Confidentiality of this Agreement. Employee warrants and agrees,
absolutely and unconditionally, that, absent the compulsion of legal process, he
will keep the existence of this Agreement and the terms hereof, including,
without limitation, the amount of money and consideration he is receiving,
completely confidential, and that he has done so. Provided, however, Employee
may disclose the existence of this Agreement and its terms, in confidence, to
his spouse and his attorneys, accountants, or other professional advisors who
have a legitimate need to know the information contained herein.
     9. Further Actions. Employee, for himself, and his heirs, executors,
administrators, assigns and successors, covenants not to sue or otherwise
institute or cause to be instituted or in any way actively participate in or
voluntarily assist in (except at the Company’s request or as provided by law)
the prosecution of any legal or administrative proceedings against Company

4.



--------------------------------------------------------------------------------



 



and/or any of the Related Entities with respect to any matter arising out of or
relating to any liabilities, claims, demands, contracts, debts, obligations and
causes of action released hereunder.
     10. No Admission of Liability. Employee and Company both acknowledge and
agree that this is a compromise settlement of the hereinabove mentioned dealings
and disputes, which is not in any respect to be deemed, construed, or treated as
an admission or a concession of any liability or wrongdoing whatsoever by either
party for any purpose whatsoever.
     11. Non-Disparagement. Employee and Company agree that, in the future,
neither will make any disparaging or defamatory remarks about the other or any
of the Related Entities.
     12. Severability. If any term, clause or provision of this Agreement is
construed to be or adjudged invalid, void or unenforceable, such term, clause or
provision will be construed as severed from this Agreement, and the remaining
terms, clauses and provisions will remain in full force and effect.
     13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed to be
an original and all of which taken together will constitute one and the same
instrument.
     14. Entire Agreement. This Agreement constitutes the entire understanding
of the parties with respect to the subject matter hereof and supersedes any and
all prior, contemporaneous or subsequent statements, representations, agreements
or understandings, whether oral or written, between the parties with respect
hereto. This Agreement shall inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties hereto. The terms
of this Agreement may only be modified by a written instrument signed by
Employee and an authorized officer of the Company.
     15. Execution. For this Agreement to be effective, Employee must sign and
date it on the last page hereof, and return the executed original to the
undersigned representative of the Company, no later than the close of business
on the date twenty-one (21) days after the Agreement Date, or this Agreement
will be deemed rescinded by the Company, and thereafter void for all purposes.
     16. Rescission Period. Employee understands that he has a full seven
(7) days following his execution and delivery of this Agreement to the Company
to revoke his consent to this Agreement by notifying the undersigned
representative of the Company, of such revocation, in writing, within that
seven-day period. This Agreement shall not be effective or enforceable until the
seven-day revocation period has expired (the “Effective Date”). In the event
that Employee revokes this Agreement prior to the Effective Date, the Agreement
shall be deemed void and neither party shall have any obligation hereunder,
including Company’s obligation to pay the amounts described herein.
     17. Notices. All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent overnight by a
well established commercial overnight

5.



--------------------------------------------------------------------------------



 



service, or (c) four days after being mailed by registered or certified mail,
return receipt requested, prepaid and addressed to the parties or their
successors at the following addresses, or at such other addresses as the parties
may later designate in writing:

     
     To Company:
  LSI Logic Corporation
1621 Barber Lane, M/S D-106
Milpitas, California 95035-7458
Attn: General Counsel
 
   
     To Employee:
  Donald J. Esses
18691 Carriage Hill Drive
San Jose, California 95120

     18. Opportunity to Consult Counsel. Employee hereby acknowledges that he
has read and understands the foregoing Agreement and is being given the
opportunity to consider this Agreement for up to a full twenty-one (21) days
from his receipt of this Agreement. Employee is advised to consult with an
attorney of his own choosing before signing this Agreement. Employee may execute
this Agreement at any time prior to the expiration of the 21-day period and that
if he does so, he does so voluntarily, without any threat or coercion from
anyone, knowing that he is waiving his statutory right to consider this
Agreement for a full twenty-one (21) days.

              LSI LOGIC CORPORATION,
a Delaware corporation
  /s/ Donald J. Esses   By:   /s/ Jon R. Gibson           DONALD J. ESSES      
JON R. GIBSON
Vice President, Human Resources

Date:      3/30     , 2007

6.